                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

BOARDS OF TRUSTEES OF OHIO
LABORERS’ BENEFIT PROGRAMS,

                      Plaintiffs,                     Case No. 2:19-cv-790
        v.                                            Judge James L. Graham
                                                      Magistrate Judge Jolson
BEN JONES CONCRETE
CONSTRUCTION, INC.,

                      Defendant.

                            REPORT AND RECOMMENDATION

       This is an action, initiated on March 5, 2019, for unpaid fringe benefit contributions,

liquidated damages, and interest allegedly owed certain employee benefits plans pursuant to a

collective bargaining agreement. (See Doc. 1). Plaintiffs, the trustees of four trust funds, assert

claims under ERISA, 29 U.S.C. § 1132 and the LMRA, 29 U.S.C. § 185. (Id. at 1). Defendant

was served with a summons and a copy of the Amended Complaint by certified mail, (see Doc. 4),

but it has failed to plead or otherwise defend this action. Plaintiffs applied to the Clerk for entry

of default against Defendant (Doc. 6), and the Clerk entered default pursuant to Fed. R. Civ. P.

55(a). (Doc. 7).

       Plaintiffs have established that Defendant entered into an agreement with a local union

affiliated with the Laborers’ District Council of Ohio, AFL-CIO, by which Defendant agreed to

pay contributions to the funds on behalf of its employees working within the work jurisdiction of

the union. (Doc. 8-3). Plaintiffs are entitled to liquidated damages, interest, and attorney fees on

any unpaid contributions. See 29 U.S.C. § 1132(g)(2); Mich. Carpenters Council Health and

Welfare Fund v. C.J. Rogers, Inc., 933 F.2d 376, 388–89 (6th Cir. 1991). The affidavit of

Plaintiffs’ Contractor Relations Manager establishes that Defendant owes $29,237.65 in unpaid
fringe benefit contributions, liquidated damages, and interest for the period June 2018 through

November 2018. (Doc 8-2, ¶ 3).

         Plaintiffs additionally seek an award of attorney’s fees in the amount of $2,240.00 for eight

hours billed at the rate of $280.00 per hour. (Doc. 22-1). Plaintiffs have provided evidentiary

support that the number of hours billed and the hourly rate charged are reasonable.

         Plaintiffs are therefore entitled to judgment in the amount of $29,237.65 in unpaid fringe

benefit contributions, liquidated damages, and prejudgment interest, and an award of attorney’s

fees in the amount of $2,240.00.

         Accordingly, it is RECOMMENDED that Plaintiffs’ Motion for Default Judgment (Doc.

8) be GRANTED. It is further RECOMMENDED that the Clerk enter judgment against

Defendant in favor of Plaintiffs in the amount of $29,237.65, plus attorney fees of $2,240.00 plus

interest from the time of judgment at the rate of 1% per month, and that Plaintiffs be awarded

costs.

                                      Procedure on Objections

         If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those specific

proposed findings or recommendations to which objection is made, together with supporting

authority for the objection(s). A Judge of this Court shall make a de novo determination of those

portions of the Report or specified proposed findings or recommendations to which objection is

made. Upon proper objections, a Judge of this Court may accept, reject, or modify, in whole or in

part, the findings or recommendations made herein, may receive further evidence or may recommit

this matter to the Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1).

         The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the District Judge review the Report




                                                   2
and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

       IT IS SO ORDERED.



Date: June 12, 2019                                 /s/ Kimberly A. Jolson
                                                    KIMBERLY A. JOLSON
                                                    UNITED STATES MAGISTRATE JUDGE




                                                3
